Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October 2007 EXCEL MARITIME CARRIERS LTD. (Translation of registrant's name into English) Excel Maritime Carriers Ltd. Par La Ville Place 14 Par-La-Ville Road Hamilton, HM JX, Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [_] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes [_]No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): . INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached to this report as Exhibit 1 is Excel Maritime Carrier Ltd.’s (the “Company”) press release announcing its intention to offer approximately $100 million aggregate principal amount of Convertible Senior Notes due 2027 to qualified institutional buyers in accordance with Rule 144A under the Securities Act of 1993, dated October 2, 2007.Attached hereto as Exhibit 2 is the Company’s press release announcing that its offer of Convertible Senior Notes has been increased to $125 million and the pricing of such offering, dated October 3, 2007. Exhibit 1 [Logo] Excel Maritime Carriers Ltd. Announces Plan to Offer $100 Million Convertible Senior Notes ATHENS, GREECE(MARKET WIRE)Oct 2, 2007 Excel Maritime Carriers Ltd. (NYSE:EXM - News), an owner and operator of dry bulk carriers and a provider of worldwide seaborne transportation services for dry bulk cargoes, announced today its intention to offer, subject to market and other conditions, approximately $100,000,000 aggregate principal amount of Convertible Senior Notes due 2027 to qualified institutional buyers in accordance with Rule 144A under the Securities Act of 1933. Excel Maritime also expects to grant the initial purchaser of the notes an option to purchase up to an additional $25,000,000 aggregate principal amount of notes solely to cover over- allotments, if any. If certain conditions are met, the notes will be convertible into cash, shares of Excel Maritime's Class A common stock or a combination of cash and Class A common stock, at Excel Maritime's option. Excel Maritime plans to use the net proceeds from the note offering for general corporate purposes, which may include potential vessel acquisitions and repayment of debt. This notice does not constitute an offer to sell or the solicitation of an offer to buy securities. Any offers of the securities will be made only by means of a private placement memorandum. The notes and the shares of Excel Maritime's Class A common stock issuable upon conversion have not been, and will not be, registered under the Securities Act or the securities laws of any other jurisdiction and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. About Excel Maritime Carriers Ltd. The Company is an owner and operator of dry bulk carriers and a provider of worldwide seaborne transportation services for dry bulk cargoes, such as iron ore, coal and grains, as well as bauxite, fertilizers and steel products. The Company's current fleet consists of 16 vessels (ten Panamax and six Handymax vessels) with a total carrying capacity of 965,249 dwt. In addition, the company has agreed to acquire two Supramax vessels, expected to be delivered to the Company within the fourth quarter 2007. Upon delivery of these vessels the Company will have a fleet of 18 vessels (ten Panamax, two Supramax and six Handymax vessels) with a total carrying capacity of 1,074,022 deadweight tons. The Company was incorporated in 1988 and its common stock had been listed on the American Stock Exchange (AMEX) since 1998. As of September 15, 2005 Excel Maritime is listed on the New York Stock Exchange (NYSE), trading under the symbol EXM. For more information about the Company, please go to our corporate website www.excelmaritime.com. Forward-looking Statements Certain statements and information included in this release constitute "forward-looking statements" within the meaning of the Federal Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Excel Maritime to be materially different from any future results, performance or achievements expressed or implied in such forward-looking statements. Important factors that could cause actual results to differ materially from the results expressed or implied in such forward-looking statements include the risk that the notes offering is not timely consummated or is not consummated at all. Additional discussion of factors that could cause actual results to differ materially from management's projections, estimates and expectations is contained in the Company's Annual Report on Form 20-F for the fiscal year ended December 31, 2006 and the other documents Excel Maritime files with the SEC from time to time. Excel Maritime undertakes no duty to update its forward-looking statements. Contact: Investor Relations / Financial Media: Nicolas Bornozis President Capital Link, Inc. 230 Park Avenue - Suite 1536 New York, NY 10160 USA Tel:(212) 661-7566 Fax: (212) 661-7526 E-Mail: nbornozis@capitallink.com http://www.capitallink.com Company: Christopher Georgakis Chief Executive Officer Excel Maritime Carriers Ltd. 17th Km National Road Athens-Lamia & Finikos Street 145 64 Nea Kifisia Athens, Greece Tel: 011-30-210-62-09-520 Fax: 011-30-210-62-09-528 E-Mail: info@excelmaritime.com http://www.excelmaritime.com Exhibit 2 [Logo] NEWS RELEASE for October 03, 2007 Investor Relations / Financial Media: Nicolas Bornozis President Capital Link, Inc. 230 Park Avenue – Suite 1536 New York, NY 10160, USA Tel:(212) 661-7566 Fax: (212) 661-7526 E-Mail: nbornozis@capitallink.com www.capitallink.com Company: Christopher Georgakis Chief Executive Officer Excel Maritime Carriers Ltd. 17th Km National Road Athens-Lamia & Finikos Street 145 64 Nea Kifisia Athens, Greece Tel: 011-30-210-62-09-520 Fax: 011-30-210-62-09-528 E-Mail:info@excelmaritime.com www.excelmaritime.com Excel Maritime Carriers Ltd.Announces Pricing of $125 Million Convertible Senior Notes ATHENS, GREECE- October 3rd, 2007—Excel Maritime Carriers Ltd. (NYSE: EXM) today announced the pricing of its offering of $125,000,000 aggregate principal amount of Convertible Senior Notes due 2027 to qualified institutional buyers in accordance with Rule 144A under the Securities Act of 1933.Excel Maritime also granted the initial purchaser of the notes an option to purchase up to an additional $25,000,000 aggregate principal amount of notes solely to cover over-allotments, if any.The issuance of the notes is expected to close on October 10, 2007. If certain conditions are met, the notes will be convertible into cash, shares of Excel Maritime’s Class A common stock or a combination of cash and Class A common stock, at Excel Maritime’s option. The notes will pay interest semiannually at a rate of 1.875% per annum. The notes will be convertible at a base conversion rate of approximately 10.9529 shares of Class A common stock per $1,000 principal amount of notes. The initial conversion price is set at $91.30 per share. There is also an incremental share factor of 5.4765 shares of Class A common stock per $1,000 principal amount of notes. Excel Maritime estimates that the net proceeds from the offering of notes will be approximately $121.3 million after deducting the initial purchaser's discount and estimated offering expenses (approximately $145.7 million if the initial purchaser exercises in full the over-allotment option). Excel Maritime plans to use the net proceeds from the note offering for general corporate purposes, which may include potential vessel acquisitions and repayment of debt. This notice does not constitute an offer to sell or the solicitation of an offer to buy securities. Any offers of the securities will be made only by means of a private placement memorandum. The notes and the shares of Excel Maritime’s Class A common stock issuable upon conversion have not been, and will not be, registered under the Securities Act or the securities laws of any other jurisdiction and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. About Excel Maritime Carriers Ltd. The Company is an owner and operator of dry bulk carriers and a provider of worldwide seaborne transportation services for dry bulk cargoes, such as iron ore, coal and grains, as well as bauxite, fertilizers and steel products. The Company’s current fleet consists of 16 vessels (ten Panamax and six Handymax vessels) with a total carrying capacity of 965,249 dwt. In addition, the company has agreed to acquire two Supramax vessels, expected to be delivered to the Company within the fourth quarter 2007. Upon delivery of these vessels the Company will have a fleet of 18 vessels (ten Panamax, two Supramax and six Handymax vessels) with a total carrying capacity of 1,074,022 deadweight tons. The Company was incorporated in 1988 and its common stock had been listed on the American Stock Exchange (AMEX) since 1998. As of September 15, 2005 Excel Maritime is listed on the New York Stock Exchange (NYSE), trading under the symbol EXM. For more information about the Company, please go to our corporate website www.excelmaritime.com. Forward-looking Statements Certain statements and information included in this release constitute "forward-looking statements" within the meaning of the Federal Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Excel Maritime to be materially different from any future results, performance or achievements expressed or implied in such forward-looking statements. Important factors that could cause actual results to differ materially from the results expressed or implied in such forward looking statements include the risk that the notes offering is not timely consummated or is not consummated at all. Additional discussion of factors that could cause actual results to differ materially from management's projections, estimates and expectations is contained in the Company’s Annual Report on Form 20-F for the fiscal year ended December 31, 2006 and the other documents Excel Maritime files with the SEC from time to time. Excel Maritime undertakes no duty to update its forward-looking statements. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXCEL MARITIME CARRIERS LTD. (registrant) Dated:October 4, 2007By: /s/ Christopher Georgakis Christopher Georgakis Chief Executive Officer, President and Director SK 02545 0001 816089
